Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority date based on FR1651384 dated 02/19/2016 is acknowledged.  

Claim 8 is objected to: claim 8 is dependent on itself. 

Claims 15-21, and 23 are withdrawn from further consideration. Applicant made the election of Group I, claims 1-14, and 22, directed to a luggage shell and to the embodiment of Group A, with traverse, in the response dated 02/16/2021 is acknowledged.
Applicant traversed that claims 1 and 15 and species A-C are directed to a single inventive concept of a luggage shell.
It is noted that the publication WO2017140982 shows the Internal Search Report pages 35-36 that claims 1-21 that marked with X which indicates the claimed invention cannot be considered novel or cannot considered to involve an inventive step when the document is taken alone in view of the WO 2008011327 A2 (Beebe Martin) and US 2016021994 (Chen Chun-Tin) references.  
Claims 1-6 is also deemed NOT novel or cannot considered to involve an inventive step when the document is taken alone by the CN 2914772 (Li Wenquan).
	Note the Written Opnion of ISA dated 07/25/2018 also noted paragraph 1 indicate the claim 1 does not involve an inventive step and claim 15 are deemed NOT inventive as well.
Regarding the various species, as set forth above, the species itself, under PCT rules, claims 1-21 are deemed neither novel nor inventive by the PCT authority.  Therefore, the 
This is made FINAL.


Claims 1-4, 7, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dayton et al. (20090008202) in view of Northrup (2768460) or Jackstadt (3464842) or Beebe (20080017284).  Dayton teaches a luggage shell in fig. 4 and a covering sheet of metal:

[0033].. The label may be paper, film, foil, plastic, canvas, fabric, and the like.
[0044] In an embodiment, the label may be imprinted on a panel that may attach to a surface of a luggage.  The panel may be plastic, metal, elastomeric, polymeric, and the like. 
	Dayton meets all claimed limitations except for the thickness.  Northrup teaches that it is known in the art to provide a label with a foil thickness of 0.003 inch (75 micron).
Beebe teaches that it is known in the art to provide a cover of 0.025in (0.635mm) to 0.10 inch.
	Jackstadt teaches that it is known in the art to provide a label of 25 micron (col. 4, ln. 20).
 It would have been obvious to one of ordinary skill in the art to provide the metal thickness of the claimed thickness to provide the desired thickness for the metallic label to enable one to use the label easily.
Claims 5-6, and are rejected under 35 U.S.C. 103 as being unpatentable over Dayton rejections, as set forth above, in view of Maxel (4061817).  Maxel teaches that it is known in the art to provide a suitcase shell from plastic with fiver reinforced. 
In accordance with the invention a process is provided for producing three dimensional luggage shells by heating a glass fiber reinforced thermoplastic sheet containing 5% to 50% by weight glass fibers, and stamping the resultant sheet while still hot between matched male and female cold dies under  superatmospheric pressure sufficient to cause the cross section to be reduced to a thickness less than the cross section of the original glass fiber reinforced thermoplastic sheet.

It would have been obvious to one of ordinary skill in the art to provide fiber reinforced thermoplastic to keep the luggage lighter (less weight).
Claims 7-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dayton rejections, as set forth above, and further in view of Yang (WO2011127784).  Yang teaches that it is known in the art to provide a label coving the entire surface in a cross shaped.  It would have been obvious to one of ordinary skill in the art to provide the luggage and the label in the shape of a cross as taught by Yang to provide the desired cover of the decorative label for the desired shape of the luggage.
Regarding claim 14, Yang teaches that it is known in the art to provide two shells and a zipper structure.  It would have been obvious to one of ordinary skill in the art to provide a suitcase with two shells and a zipper structure to provide the desired structure for the suitcase.

Claims 1-4, 7-14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO2011127784) in view of Dayton and further in view of Northrup (2768460) or Jackstadt (3464842) or Beebe (20080017284).  Yang teaches a suitcase of two shells and a zipper structure and a cover sheet. Yang meets all claimed limitations except for the cover being made from a metal sheet.  Dayton teaches that it is known in the art to provide cover for a suitcase from a metal sheet.  It would have been obvious to one of ordinary skill in the art to provide the cover of Yang of metal material would have been obvious to provide the desired material for added effect and/or for better protection and/or for the desired properties.
Regarding the thickness, Northrup, Bebe, or 	Jackstadt teaches that it is known in the art to provide a label of it would have been obvious to one of ordinary skill in the art to provide the thickness from 25 micronmeter to 0.3 mm to provide the desired thickness and for handling the cover sheet.
 Claims 5-6, and are rejected under 35 U.S.C. 103 as being unpatentable over Dayton rejections, as set forth above, in view of Maxel (4061817).  Maxel teaches that it is known in the art to provide a suitcase shell from plastic with fiver reinforced. It would have been obvious to one of ordinary skill in the art to provide fiber reinforced thermoplastic to keep the luggage lighter (less weight).

Claims 1-4, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Aa et al. (20050127564). Van Der Aa teaches a shell shape and a cover sheet of metal in the claimed range.
[0048] The product preferably has a metal blank with a thickness of between 0.01 mm and 3.0 mm, more preferably between 0.03 mm and 1.0 mm, and even more preferably between 0.05 mm and 0.5 mm.  By using this thickness, it is easy to produce a preformed blank and the composite object will have a metallic appearance on the outer side by using a thin metal blank while only a small amount of metal is required in order to achieve this appearance. 


Claims 1-4, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Iris (JP2004024433A) or Su (20150321446) in view of Northrup, or Bebe, or Van Der Aa et al., or Jackstadt. Iris teaches a shell shape and a cover sheet of metal at 43.  Su teaches a shell shape and a cover sheet of metal at 120.
Northrup, or Bebe, or Van Der Aa et al., or Jackstadt teaches that it is known in the art to provide a covering sheet of metal of the claimed thickness.  It would have been obvious to one of from 25 micrometer to 0.3 mm to provide the desired thickness and for handling the cover sheet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733